Citation Nr: 1128414	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.   Entitlement to service connection for bladder cancer, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for prostate cancer, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.

In a June 2007 informal conference report, the Veteran indicated that he wished to withdraw his claims for residuals of asbestos exposure-this included his claim for breathing problems.  Although the Veteran has indeed withdrawn his claims of service connection for bladder and prostate cancer based on his theory of exposure to asbestos, he did not withdraw these issues on the theory of entitlement based upon herbicide exposure.  As such, the issues of entitlement to service connection for bladder and prostate cancer due to Agent Orange exposure remain on appeal.  Additionally, the Veteran's claim of entitlement to service connection for herbicide exposure remains on appeal.

In September 2009, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  The transcript is of record.  

This case was previously before the Board in January 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran, however, withdrew his claim of entitlement to service connection for additional psychiatric disabilities in September 2009, and the Board acknowledged that it no longer had jurisdiction in January 2010.  As such, the Board characterizes the issue as listed above.  

Unfortunately, still further development of the evidence is required before the Board can readjudicate the Veteran's claims of entitlement to service connection for bladder cancer and prostate cancer.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service.

2.  There is no credible supporting evidence to corroborate the Veteran's report of in-service stressors upon which a diagnosis of PTSD was based. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the February 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided prior to the issuance of an initial, appropriate VCAA notice.  However, the appellant's claim was readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim, including a transcript of his testimony before a Veterans Law Judge (VLJ) of the Board.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

Service Connection-Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

PTSD

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  Where, however, the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule-including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).




Analysis

Based on the evidence of record, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.

The Veteran has been diagnosed as having PTSD; however, the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of PTSD.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").   Likewise, there is no medical evidence of psychiatric complaints or treatment either in-service or within one year of leaving service.   Accordingly, the Board cannot conclude that PTSD is shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

A June 2006 evaluation and records review from David J. Lopata, Ph.D., dated at various intervals from 2005 to 2010, found that the Veteran met the diagnostic criteria for PTSD; however, this diagnosis appears to have been based on the history of combat exposure as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's service personnel records do not corroborate the Veteran's claimed stressors.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  In this regard, the Board points out that the Veteran was not awarded combat citations, and did not have a combat MOS; the record contains no statements from fellow soldiers confirming the stressor events alleged by the Veteran.  Although evidence to support a claim that the Veteran engaged in combat may include the his own statements and an "almost unlimited" variety of other types of evidence, the VA is not required to accept the Veteran's assertion that he engaged in combat.  See Gaines v. West, 11 Vet. App. 353 (1998).  Neither is VA required to accept statements or testimony which is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  The Board further observes that the RO made repeated efforts to obtain information necessary to verify the Veteran's stressors from the Joint Services Records Research Center, as additional information may have been gained to his benefit, but the Veteran did not comply.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not . . . a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology at his psychiatric evaluations and Board hearing are not credible, as he did not report any PTSD-related symptomatology until after he filed his claim for service connection in 2005; a letter from Dr. Lopata, dated November 2005, is this first indication that the Veteran reported experiencing anxiety and other psychiatric symptoms due to his military experiences.  The Veteran, however, also made no reports of psychiatric symptomatology related to his military service upon initial psychological evaluation by Dr. Lopata in November 2004; at that time, the Veteran asserted that his psychiatric symptoms began after his diagnosis and treatment for bladder cancer and that such symptoms were related to the sequelae from removal of his bladder and prostate.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Indeed, Dr. Lopata did not associate the Veteran's psychiatric symptoms with his military service until after the Veteran filed his claim for service connection.  At the time of Dr. Lopata's November 2004 evaluation, the diagnoses were depressive disorder and rule-out pain disorder in conjunction with cervical stenosis, right shoulder impingement, ulnar nerve decompression, and bladder cancer; Dr. Lopata noted in his November 2005 and September 2009 letters that he was writing at the Veteran's request and that his diagnosis was based on the Veteran's report of alleged stressors.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony). 

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose PTSD, and the Board finds that PTSD is not a type of disorder susceptible to lay expertise in diagnosing.  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have PTSD which could be attributed to active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such veteran's service and the disability).

Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed PTSD during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection of PTSD is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Board notes that the Veteran served on a ship off the coast of Vietnam; service personnel records confirm that the Veteran served on the USS Midway.  A ship history indicates that the USS Midway was deployed to the territorial waters of Vietnam in 1961.  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  The Board, however, notes that the Veteran's available service personnel records and ship history merely demonstrate that the Veteran did not serve in-country and did not go ashore during his service on the USS Midway; no attempts were made by the RO to determine whether service on the USS Midway fell within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  

Additionally, the Veteran has not yet been afforded a VA examination regarding his claims of entitlement to service connection for his bladder and prostate cancers, in order to determine whether these claimed disabilities are related to his military service.  In this regard, the Board acknowledges that the Veteran contends that his bladder and prostate cancers had onset as a result of the events of his service, including possible Agent Orange exposure, and that the Veteran provided private treatment records indicating he was diagnosed with bladder cancer in 2001.  The medical evidence is unclear whether the Veteran's current residuals of bladder and prostate cancers are causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the deck logs for the USS Midway for the period from February 1961 through September 1961.  In addition, the RO should request JSRRC to provide any available information as the location and duties of the USS Midway during the relevant time period, in order to determine whether the Veteran's service on USS Midway is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his bladder and prostate cancers, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bladder and prostate cancers are related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


